MITCHELL, X
In concurring in the result, I wish merely to say that if the word “indebtedness” admits of more than cne construction, according to the subject-matter in contemplation at the time, I think evidence of extrinsic facts would be admissible for the purpose of aiding the court in arriving at the meaning in which the word was used in the written contract j but evidence of antecedent or contemporaneous oral communications between the parties is not admissible for any such purpose. The latter was the character of the evidence offered by the appellant. Moreover, it had no tendency to show in what sense the parties used the word “indebtedness.” Its only effect was to prove that, in their antecedent or contemporaneous negotiations, it was agreed that this particular item of indebtedness was to be excluded. I also1 think that the transaction between appellant and the Mendenhalls amounted, in legal effect, to nothing more than a loan of money by the former to the latter on the security of the property conveyed, and I prefer to dispose of the question of ultra vires on that ground.